ORDER PER CURIAM. Melvin Patton (“Movant”) appeals from the denial, without an evidentiary hearing, of his Rule 29.15 post-conviction relief motion. Movant contends his trial counsel was ineffective in: (I) failing to request a cautionary instruction concerning the testimony of an in-custody informant, and (II) failing to move for the admission of two newspaper articles that could have been used to impeach the in-custody informant’s testimony. We affirm. The judgment of the trial court is not clearly erroneous. An extended opinion would have no precedential value. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order pursuant to Rule 84.16(b).